



COURT OF APPEAL FOR ONTARIO

CITATION: D.L.G. & Associates Ltd. v. Minto Properties
    Inc., 2016 ONCA 721

DATE: 20161004

DOCKET: C59891

Doherty, Lauwers and Huscroft JJ.A.

BETWEEN

D.L.G. & Associates Ltd.

Plaintiff (Appellant)

and

Minto Properties Inc.

Defendant (Respondent)

Shaun Laubman and Christine Muir, for the plaintiff (appellant)

Adam Grant and Alyssa Caverson, for the defendant (respondent)

Heard: June 29, 2015

On appeal from the order of Justice P. Perell of the
    Superior Court of Justice, dated December 16, 2014, reported at 2014 ONSC 7287.

COSTS ENDORSEMENT

[1]

We have reviewed the costs submissions.  The appellant was substantially,
    but not entirely successful on appeal.  The appellant should have its costs on
    a partial indemnity basis.  Having regard to the nature of the motion and the
    result, we fix those costs at $7,500, inclusive of disbursements and applicable
    taxes.

[2]

With respect to the costs of the motion, we agree with the respondents
    submission that it remains the successful party on the motion and is entitled
    to costs on the motion.  We decline to tinker with those costs to reflect the
    result of the appeal.  The fact remains that the respondent successfully
    disposed of a significant part of the claim by bringing the motion to strike. 
    The costs order made by the motion judge stands.

Doherty J.A.

P. Lauwers J.A.

Grant Huscroft J.A.


